19-13895-jlg        Doc 454        Filed 06/08/21 Entered 06/08/21 13:29:38                      Main Document
                                                Pg 1 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re Orly Genger,
                                                                       Chapter 7
                         Debtor.
                                                                       Case No. 19-13895-JLG




             OPPOSITION TO SAGI GENGER’S MOTION IN LIMINE TO
       EXCLUDE KBT AND HERSCHMANN FROM PARTICIPATING AT HEARING

      I.      INTRODUCTION

           Now that the hearing on his motion to dismiss this bankruptcy is approximately one week

away, Sagi Genger (“Sagi”), in his “motion in limine” (cited herein as “Mot.”), is attempting to

prevent two creditors in this case – Kasowitz Benson Torres LLP (“KBT”) and Eric Herschmann

(“Herschmann”) – from even participating in this matter, baselessly contending that they are no

longer parties-in-interest in this case under 11 U.S.C. § 1109.1 Relying on a completely

unsupportable reading of the law, as Sagi would have it, he should be the only creditor permitted

to put on a case about Herschmann’s and KBT’s claims in the bankruptcy and the circumstances

surrounding those claims, so that he can advance his baseless and entirely unproven (and

unprovable) conspiracy theories without any resistance to argue that the Debtor filed this case in

bad faith.

           Sagi’s frivolous motion must be denied because: (1) it is indisputable that both KBT and

Herschmann are parties-in-interest with a “right to be heard” by this Court (and they have

properly been treated as parties-in-interest for the close-to two years this case has been pending,



1
  It is questionable whether the provision on which Sagi relies in making this motion, 11 U.S.C. § 1109(b), even
applies in Chapter 7 proceedings like this case. See, e.g., In re Sharif, 447 B.R. 853, 867 (Bankr. N.D. Ill. 2011)
(“Section 1109(b), by its own terms, does not apply to this chapter 7 bankruptcy case, it applies to chapter 11
cases.”) This on its own provides a basis for the Court to deny Sagi’s motion.
19-13895-jlg        Doc 454        Filed 06/08/21 Entered 06/08/21 13:29:38                     Main Document
                                                Pg 2 of 19



by the Court, the Chapter 7 Trustee, the debtor, and all other participants in this proceeding,

including Sagi himself); (2) a motion in limine is brought to preclude the introduction of certain

forecasted evidence at the trial – not to preclude parties from participating at trial to present

evidence; and (3) Sagi’s arguments are otherwise patently frivolous, made in bad faith, and,

among other things, fundamentally conflict with Texas law, which controls the interpretation of

the premarital agreement which is the focus of Sagi’s motion. KBT and Herschmann should be

awarded attorneys’ fees and costs they have been forced to incur in having to oppose the

frivolous motion, and this Court should exercise its inherent authority to sanction Sagi and his

counsel for wasting its time with it.

    II.      SAGI’S MOTION IS AN ATTEMPT TO PREVENT THE COURT FROM
             LEARNING ABOUT HIS PRIOR CONFLICTING “TURNOVER” EFFORTS

          It is clear why Sagi does not want KBT or Herschmann to confront him at the

hearing. While Sagi (and his lawyer Mr. Dellaportas) has continuously told the Court that he

was “on the cusp” of winning his “turnover motion” in front of Judge Broderick, which Sagi

claims precipitated Orly’s purported bad-faith bankruptcy filing (ECF No. 239 at ¶ 4),

Herschmann and KBT were able to establish, including at Sagi’s deposition in this case, that that

representation was not true. First, the District Court was nowhere close to even considering, let

alone ruling on, the merits of Sagi’s “turnover motion” (which itself was procedurally defective);

in fact, no party had even yet had a chance to file a response to it. Most importantly, though, in

making his motions in limine to preclude parties and evidence, Sagi attempts to conceal from the

Court that he (and Dalia) have been making unsuccessful “turnover” attempts for years.2 Unlike



2
  In addition to this motion, Sagi also filed another motion in limine (ECF No. 429) in attempt to block all parties
from presenting evidence at the hearing to refute Sagi’s claims version of the events concerning the $32.3 million
portion of the 2013 Trump Group settlement. KBT and Herschmann join in the other interested parties’ objections
to that motion.



                                                          2
19-13895-jlg      Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                           Pg 3 of 19



his claims to this Court, where Sagi vehemently argues that the $32.3 million of the 2013 Trump

Group settlement proceeds belong to Orly individually (see, e.g., ECF No. 239 ¶ 2), in the past

Sagi has just as vehemently claimed that those proceeds actually belong exclusively to the Orly

Genger Trust, and should be “turned over” to courts for that reason.

         Herschmann questioned Sagi about some of his prior unsuccessful “turnover” efforts at

his deposition in this case, and in particular about an attempt at turnover Sagi made in 2015 in a

state court action (see ECF No. 424-34), where he and his trust expressly joined in the effort by

Dalia to have the $32.3 million seized because Sagi claimed the funds belonged to the Orly

Trust:

                Q. From 2015 ‘til 2019, you didn’t get one court order anywhere
                that would order the money be paid into the court, correct?

                A. You’re talking about the $32.3 million?

                Q. That’s correct, sir.

                A. No, there’s no such court order.

                Q. Let’s go to page 1 [of Sagi’s joinder, ECF No. 424-34]. This
                is an introduction paragraph two, “by her motion, trustee Dalia
                Genger (Dalia) seeks to recover for the Orly Genger 1993 trust, the
                Orly trust $32,300,000 in trust assets which Orly Genger has
                misappropriated for her own benefit and that of her father and the
                hedge fund investors who fund Arie’s lawsuits. New York law
                requires that the proceeds from the settlement of the Orly Trust be
                paid into the court.” You see that, sir?

                A. Yes.
                ...

                Q. So you tried with Mr. Dellaportas for years now, to have the
                $32,300,000 paid into court, but you were never successful, right?
                ...

                A. There has been no successful order of the $32,300,000 into
                court. This document is evidence that apparently at one point I
                tried.

June 7, 2021 Kurland Decl. Ex. 1 (July 15, 2020 Sagi Dep. Tr.) at 243:4-22, 246:21 to 247:5.


                                                 3
19-13895-jlg        Doc 454       Filed 06/08/21 Entered 06/08/21 13:29:38                     Main Document
                                               Pg 4 of 19



        In his companion motions in limine, Sagi argues that neither KBT, Herschmann, nor any

other party should be permitted to put on evidence regarding the “legal and factual findings that

were adjudicated against the Debtor in the federal courts.” ECF No. 429 at 2; see also generally

ECF No. 430. That includes, according to Sagi, the first Judge Forrest decision in the case the

parties have been referring to as “Genger I,” Genger v. Genger, 76 F. Supp. 3d. 488 (S.D.N.Y.

2015), which he now relies on to argue that the $32.3 million belong to Orly individually, and

not to the Orly Trust. See, e.g., ECF No. 239 at ¶ 2.

        Sagi believes only his version of the events matters, and wants to prevent any other

interested party, including KBT and Herschmann, from being able to show the Court how he is

wrong. For example, Sagi does not want to reveal to this Court or be questioned about the

unsuccessful “turnover” effort he embarked on in 2015 shortly after Judge Forrest’s decision in

Genger I, which Herschmann questioned him about at his deposition. In connection with that

“turnover” motion, Sagi argued the $32.3 million belongs exclusively to the Orly Genger Trust.

ECF No. 424-34 at ¶ 1 (“Sagi Genger and the Sagi Genger Trust support and join in Trustee

Dalia Genger’s Motion . . . for an Order Directing [$32.3 million in] Settlement Proceeds To Be

Paid Into Court” (emphasis in original); id. at ¶ 56 (“[Sagi and the] Sagi Trust beseech[] the

Court to exercise its judicial oversight and help Dalia recover the Orly Trust’s assets [the $32.3

million]”).3

        Obviously, Sagi’s position in the 2015 motion he filed completely conflicts and cannot be

squared with the position he is taking in this case. Sagi should be estopped from making the new


3
  Sagi’s 2015 motion was particularly vindictive and nasty. John Dellaportas’ affirmation in support of that motion,
submitted on behalf of both Sagi and his trust, argued that “New York law recognizes the rights of Orly’s own
potential children, and Orly is not free to rob from them”; Orly “is 36 and childless” and Sagi and his trust
“beseech[] the Court to exercise judicial oversight and help Dalia recover the Orly Trust’s assets, so that she can
preserve a portion of them for her daughter’s children, should Orly choose to have any[.]” ECF No. 424-34 at
¶¶ 4, 46, 58 (emphasis added).



                                                         4
19-13895-jlg        Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                             Pg 5 of 19



contradictory argument, yet, through this motion and his companion motion in limine (ECF No.

429), Sagi is trying to sweep his prior positions under the rug and ensure no one but him has an

ability to present the Court with any case at all on these points. Sagi is doing everything he can

to avoid being questioned about it by Herschmann and KBT at the upcoming hearing, to try to

prevent the inconsistencies from being revealed. The Court should not entertain Sagi’s latest

effort to hide the truth.

    III.      SAGI’S MOTION IS PROCEDURALLY IMPROPER

           As an initial matter, a motion in limine may only be brought to preclude the introduction

of certain evidence at trial. See U.S. v. Ozsusamlar, 428 F. Supp. 25 161, 164 (S.D.N.Y. 2006);

Luce v. United States, 469 U.S. 38, 41 n.2 (1984) (term used “in a broad sense to refer to any

motion, whether made before or during trial, to exclude anticipated prejudicial evidence before

the evidence is actually offered.”) Sagi provides no authority to suggest that a motion in limine

can be used to prevent a party from participating in a trial, because none exists. His motion

should be denied for this reason alone.

           The motion also must be denied because the purported motion in limine is actually just a

claim objection, not an actual pretrial evidentiary motion. See Mot. at 1 n.1. But even if it were

procedurally proper, Sagi’s motion still must be denied because he has not – and cannot – prove

that KBT and Herschmann are not parties in interest pursuant to Section 1109(b). That is

because they undeniably are.

           The Bankruptcy Code explicitly provides that any “party in interest,” including any

“creditor,” “may raise and be heard on any issue in a case under this chapter.” 11 U.S.C.

§ 1109(b). Section 101(10)(A) of the Bankruptcy Code defines “creditor,” in pertinent part, as

an “entity that has a claim against the debtor that arose at the time of or before the order for relief

concerning the debtor.” 11 U.S.C. § 101(10)(A). Further, Section 101(5)(A) defines “claim,” in


                                                   5
19-13895-jlg     Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                          Pg 6 of 19



pertinent part, as a “right to payment, whether or not such right is reduced to judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal

equitable, secured, or unsecured.” 11 U.S.C. §101(5)(A) (emphasis added).

       Sagi admits, as he must, that both KBT and Herschmann timely filed proofs of claim in

the Chapter 7 case. Moreover, debtor Orly Genger (“Orly”) disclosed their respective claims on

her bankruptcy schedules. See ECF No. 20, Schedule D at 2, Schedule E/F at 3. To date, no

party has objected to such claims. At worst, according to Sagi, such claims are disputed (though

not by the debtor or the Chapter 7 Trustee who has accepted those claims as being valid in her

pending Rule 9019 Motion). See ECF No. 421 at 38-39. Sagi’s arguments challenging the KBT

and Herschmann claims does not negate the existence of the claims. As a result, KBT and

Herschmann each hold a claim under section 101(5) of the Bankruptcy Code, are creditors under

section 101(10) of the Bankruptcy Code, and therefore, may be heard on any issue in this

case. See, e.g., AI Int’l Holdings (BVI) Ltd v. MUFG Union Bank, N.A. (In re Weinstein Co.

Holdings), 595 B.R. 455, 465 (Bankr. D. Del. 2018) (noting that there is no dispute that entity

was a creditor and had standing to appear in the bankruptcy case because it timely filed a proof

of claim); In re HBA East, Inc., 87 B.R. 248, 262-63 (Bankr. E.D.N.Y. 1988) (noting that entity

had standing to appear and that a contention that it did not hold a claim was belied by debtors’

schedules).

       The cases cited by Sagi on this subject are completely inapposite. None of the cases hold

that a creditor may be excluded from appearing in the bankruptcy. Instead, Sagi’s own language

refers to “peripheral parties.” See Mot. at 2. Indeed, the Second Circuit in In re Comcoach

Corp., 698, F.2d 571, 574 (2d Cir. 1983) explicitly held that the entity in question was not a

creditor. Neither KBT nor Herschmann are peripheral parties. They are creditors by virtue of




                                                 6
19-13895-jlg      Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                           Pg 7 of 19



Orly’s bankruptcy schedules, and their timely filed proofs of claim. Unless and until the claims

are disallowed, Sagi’s arguments that they are not entitled to participate in the upcoming hearing

have no merit, and his motion must be denied.

         Moreover, as set forth further below, Sagi’s motion to exclude KBT and Herschmann

from the upcoming hearing based on his arguments about the premarital agreement, the $2

million promissory note, and ethical rules are equally meritless, and provide no basis for the

relief he seeks in the motion.

   IV.      SAGI DELIBERATELY MISREPRESENTS THE PREMARITAL
            AGREEMENT

         Sagi argues that Herschmann is not a creditor in this case based on a completely

unsupportable interpretation of the premarital agreement that ignores long-standing Texas

Family law regarding potential “reimbursement” obligations between spouses that may arise at

the conclusion of a marriage. Specifically, Sagi uses his own interpretation of Texas law and the

premarital agreement to (falsely) contend that the $2 million Herschmann loaned Orly and her

father at the end of 2016 to pay her legal bills was actually “gifted” to her because the

promissory note to both Orly and Arie was not signed in advance of the loan, and therefore,

according to the Reimbursement section of the premarital agreement, Herschmann cannot be a

creditor in this bankruptcy. Sagi is wrong.

         The premarital agreement was negotiated and signed before Herschmann and Orly were

married, and sets forth, among other things, the division of their assets in the event of divorce or

death of either spouse. Following its execution, on October 24, 2016, the premarital agreement

was upheld as valid, binding, and fully enforceable by the District Court of Travis County,

Texas. Case No. D-I-GN-16-004247. Sagi is a complete stranger to the premarital agreement

despite his obsession with it, and therefore lacks standing to raise any issues concerning the



                                                  7
 19-13895-jlg     Doc 454      Filed 06/08/21 Entered 06/08/21 13:29:38              Main Document
                                            Pg 8 of 19



 agreement, as there is no privity between him and the parties to the agreement, Herschmann and

 Orly. He is also not a third-party beneficiary to the agreement. See Sagi Mot. Ex. A ¶ 32(b)

 (“Notwithstanding anything herein to the contrary, this agreement is for our exclusive benefit

 and not for the benefit of any third party.”) Further, “to establish standing to assert a breach of

 contract cause of action, a party must prove its privity to the agreement or that it is a third-party

 beneficiary.” Maddox v. Vantage Energy, LLC, 361 S.W.3d 752, 756 (Tex. App. 2012)

 (dismissing contract claim for lack of standing). Sagi cannot establish either. Thus, he is in no

 position to challenge the parties’ understanding of their own premarital agreement, and his

 opinions about how the agreement should be interpreted are irrelevant.

        The premarital agreement is



                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




        A. Premarital Agreement Paragraph 20 is Irrelevant to this Bankruptcy Case




                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




                                                   8
  19-13895-jlg     Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38             Main Document
                                            Pg 9 of 19

                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).


         For these reasons, the concept of “reimbursement” has nothing to do with the present

  situation. Texas law is crystal-clear that the reimbursement obligation only applies in event of

  death, divorce or annulment, when one marital estate seeks to recover money from another

  marital estate. See Vallone v. Vallone, 644 S.W.2d 455, 458 (Tex. 1982) (“The right of

  reimbursement is not an interest in property or an enforceable debt, per se, but an equitable right

  which arises upon dissolution of the marriage through death, divorce or annulment.”) (citing

  Burton v. Bell, 380 S.W.2d 561 (Tex. 1964); Dakan v. Dakan, 83 S.W.2d 620 (Tex. 1935))

  (emphasis added); Lucy v. Lucy, 162 S.W.3d 770, 776 (Tex. App. 2005) (same); Phillips v.

  Phillips, 296 S.W.3d 656, 664 (Tex. App. 2009) (same). See also Tex. Fam. Code § 7.007(b) (In

  a decree of divorce or annulment, the court shall determine the rights of both spouses in a claim

  for reimbursement…) (emphasis added). This has been the law in Texas for decades-upon-

  decades. Burton, 380 S.W.2d at 565 (“until dissolution of the community, as by death or

  divorce, or the similar effects which may be produced by a decree of separation of

  property, there is no matured right to reimbursement for expenditures of the sort here in

  question”) (emphasis added). It is hard to imagine that Sagi and the his attorneys did not know

  that any potential reimbursement obligation is irrelevant, considering for years Sagi has been

  espousing about the operation of Texas Law and its purported effects on Orly and Herschmann’s

  marriage. See, e.g., Nov. 13, 2018 Dellaportas letter to Judge Broderick, S.D.N.Y. Case No. 17-

  cv-8181, ECF No. 138, at 2 (Sagi letter describing purported operation of various provisions of

  the Texas Family Code as applied to Herschmann and Orly’s premarital agreement). Simply put,

  Sagi and his three attorneys who appear on the signature block of his motion failed in their duty




                                                   9
  19-13895-jlg      Doc 454       Filed 06/08/21 Entered 06/08/21 13:29:38         Main Document
                                              Pg 10 of 19



  of candor to this Court when they put forth such a patently baseless argument that is in direct

  conflict with Texas law. That conduct by itself warrants the award of attorneys’ fees and costs.

          While Sagi may be trying to destroy Orly and her marriage through his never-ending

  allegations of wrongdoing and driving her into bankruptcy, he has not done so. Therefore,

  because Orly and Herschmann’s marriage remains, premarital agreement paragraph 20 has no

  effect. And even assuming, arguendo, that – despite a hundred and sixty years of consistent

  caselaw to the contrary (see, e.g., Rice v. Rice, 21 Tex. 58, 58 (1858)) – the reimbursement

  section in the premarital agreement had any effect outside the context of a marital dissolution,

  the $2 million loan in question was not made exclusively to benefit Orly Genger’s “separate

  estate.” Both Orly and her father, Arie Genger, are borrowers on the loan and are jointly and

  severally liable to repay it.

          B. Premarital Agreement Paragraph 34(b) Does Not Support Sagi’s Argument

          Like a broken record, Sagi also once again completely misrepresents Paragraph 34(b) of

  the premarital agreement. Mot. at 5 n.2.




                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




                                                               4




  4
    Sagi’s ever-shifting arguments about the limited pro bono work by KBT are themselves hard to
  follow and inherently self-contradicting. For example, he has argued that Herschmann was in


                                                  10
  19-13895-jlg     Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                           Pg 11 of 19




                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




  business with Arie and that is how KBT was getting paid (See ECF No. 397-1); that KBT was
  not being paid at all because all of its work was really done on a pro bono basis (See, e.g., ECF
  No. 247 at 1-2; ECF No. 262); that KBT actually shifted what Sagi claims was supposed to be
  pro bono work to billable work to inflate the firm’s bills to Orly so the firm could become a
  creditor, to the detriment of Sagi and Dalia (See ECF No. 391); and/or that KBT, contrary to all
  the records that were produced to Sagi, did not provide “proof that the payment was used to
  satisfy bills to Orly.” ECF No. 235 at p. 6.




                                                  11
  19-13895-jlg     Doc 454      Filed 06/08/21 Entered 06/08/21 13:29:38             Main Document
                                            Pg 12 of 19



  Sagi Mot. Ex. A ¶ 34(b) (highlighting added).

         The provision also acknowledges the portion of the legal services provided to Orly on a

  pro bono basis – namely, that (i) Herschmann never billed any of the thousands of hours of his

  time in connection with his legal work for Orly, and (ii) that no lawyers billed for the trial time

  they logged in connection with Orly’s fraud trial against Sagi in 2015 (in which Sagi was found

  liable) which collectively had a value of millions of dollars by May 2016. See, e.g., Rule 9011

  Motion (ECF No. 411) at 7-9; KBT and Herschmann Joinder in Opposition to Motion to Dismiss

  (ECF No. 431) at 8-11.




                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




         C. Other Provisions of the Premarital Agreement Confirm Sagi is Wrong

         A multitude of other provisions in the premarital agreement also confirm Sagi’s self-

  serving interpretation of the agreement is wrong. For example, premarital agreement paragraph




                        Redacted pursuant to Section 3(e) of the
 Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




                                                   12
   19-13895-jlg     Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38             Main Document
                                            Pg 13 of 19




                       Redacted pursuant to Section 3(e) of the
Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).




   Sagi Mot. Ex. A ¶ 25(b) (emphasis added). No matter how Sagi attempts to skew the

   facts, the $2 million loan from Herschmann to Orly and her father did not amount to a

   gift of anything, or merge any portion of their separate property. No one other than Sagi

   has made any such claim, and Orly and Arie acknowledge that the loan was made and the

   money is owed. Moreover, because Orly and Herschmann “

                        Redacted pursuant to Section 3(e) of the
 Confidentiality and Protective Order entered by the Court on June 10, 2020 (Dkt. 259).

                  ,” Sagi’s ever-changing arguments and self-serving interpretation of

   events cannot be credited in any circumstance. Id. at p. 31 (capitalization in original).

      V.      THE $2 MILLION LOAN IS DEFINITIVELY VALID

           Sagi also claims that Herschmann’s $2 million loan to Orly and Arie is barred under New

   York General Obligation Law Section 5-1105. Mot. at 6. Again, he is wrong and has no

   standing to challenge the note, where he is not a party nor a beneficiary, especially not in a

   motion in limine. But in any case, contrary to what Sagi argues, the promissory note is governed

   by the UCC, including Article 3, and not General Obligation Law 5-1105. However, even if that

   law applied, it would still be a valid and enforceable legal obligation of Orly and her father. See,

   e.g., Formica Const. Co., Inc. v. Mills, 9 Misc.3d 398, 404-05 (N.Y. Civ. Ct. 2005):

           [The] Note here is a negotiable instrument governed by Article 3, and not simply
           a promise to pay to be construed according to General Obligations Law § 5–
           1105. However, even if GOL § 5–1105 was the only applicable statute, it would
           not bar enforcement of the Note. On its face, the Note states that “FOR VALUE


                                                    13
19-13895-jlg     Doc 454      Filed 06/08/21 Entered 06/08/21 13:29:38            Main Document
                                          Pg 14 of 19



       RECEIVED” [borrower] acknowledged himself indebted to [lender] in the stated
       amount. This language, coupled with the fact the Note was given for work
       already performed by [lender], is sufficient to satisfy the statute.

See also N.Y.U.C.C. § 3-408 (“no consideration is necessary for an instrument or obligation

thereon given in payment of or as security for an antecedent obligation of any kind.”); Citicorp

Int’l Trading Co. v. W. Oil & Refining Co., 790 F. Supp. 428, 435 (S.D.N.Y. 1992) (finding that

a promissory note based on a pre-existing debt was supported by valid consideration); Sun Forest

Corp. v. Shvili, 151 F. Supp. 2d 367, 391 (S.D.N.Y. 2001) (same).

       Sagi also again repeats his claim the promissory note memorializing the $2 million loan

is “backdated.” Mot. at 3, 6. As explained previously to the Court, including in the recent

joinder in the opposition to the motion to dismiss, the note is not backdated. See Herschmann

and KBT’s Joinder in Opposition to MTD, ECF No 431 at 17-18. As made clear on its face, the

promissory note has an effective date of December 30, 2016 (the first day that interest began to

accrue). Nowhere does it say that the agreement was executed on that date. See ECF No. 434-

13. In fact, it definitively was not executed then, considering that the note explicitly references

an escrow agreement dated March 31, 2017. Id. No one could possibly argue that it was signed

in December 2016, and no one has claimed that, even though Sagi somehow thinks and pretends

that they have. It is hard to understand how Sagi could continue to make his arguments

purportedly in good faith since he has all the drafts of the promissory notes including metadata,

communications reflecting its negotiation, the proof that the $2 million actually changed hands,

testimony, and more. See, e.g., ECF Nos. 431 (KBT Opp’n to MTD) at pp. 11-21; 434-4, 434-6,

434-14.




                                                 14
19-13895-jlg        Doc 454       Filed 06/08/21 Entered 06/08/21 13:29:38                     Main Document
                                              Pg 15 of 19



    VI.      NEITHER HERSCHMANN NOR KBT
             HAVE VIOLATED ANY ETHICAL RULES

          As the Court knows from numerous filings concerning the matter, including the pending

Rule 9011 motion for sanctions the Court authorized KBT to file against Sagi and Mr.

Dellaportas as a result of their baseless claims regarding, inter alia, the partial pro bono billing

arrangement KBT had with its client, at the time KBT began performing legal work for Orly in

January 2015, Orly and the firm agreed that it would not bill for the time its attorneys spent in

trial in connection with what was expected to be a three-day bench trial against Sagi for fraud.5

This is documented in the firm’s retainer agreement. ECF No. 434-1. The rest of the matters

that the firm handled for Orly were always entirely billable, and all attorneys and personnel

(except her husband) billed their time in connection with the representation. Orly paid her

invoices as they came due until she no longer had the funds to do so. By the end of 2016, Orly

had an outstanding balance of more than $2 million. Herschmann loaned Orly and her father $2

million to pay off the majority of the outstanding balance, and the rest was written off.6

          The firm continued its representation of Orly in a multitude of Genger family litigations

thereafter, in State Supreme Court, Surrogate’s Court, and the Appellate Division, as well as in


5
   After the Court authorized the filing of the Rule 9011 sanctions motion against Sagi and Dellaportas, Sagi filed a
retaliatory Rule 9011 motion of his own against KBT, claiming that KBT’s Court-authorized Rule 9011 motion is
meritless. Sagi filed his Rule 9011 motion without authorization from the Court, which should render it a nullity.
His frivolous unauthorized motion is also definitively meritless, considering this Court already found that Sagi’s
allegations concerning Herschmann’s hiding of the (nonexistent) Israeli bank account had no basis in reality. See
ECF No. 348 at 15. Sagi refused to withdraw his false allegations concerning the account despite this, which is one
of the reasons KBT and Herschmann filed the 9011 motion against him. The contentions in KBT and Herschmann’s
9011 motion are accordingly definitively valid, proving beyond any doubt that Sagi has absolutely no basis to have
brought his unauthorized Rule 9011 motion against KBT. Knowing no bounds, though, shortly after Sagi filed his
retaliatory and frivolous Rule 9011 motion against KBT, Sagi filed his frivolous adversary complaint against
Herschmann. Adv. Pro. No. 21-01135-JLG. As the Court remarked at the June 3 pretrial conference, this is pure
“sport” for him.
6
   Sagi completely disingenuously misstates Herschmann’s testimony regarding KBT’s write-off of certain amounts
Orly owed the firm for services it provided between January 2015 and December 2016. Mot. ¶ 8 n.3. The firm
wrote off no amounts owed past that period, and no one but Sagi has ever suggested that it did. The proof of claim
that the firm filed in this proceeding is supported by the billing records that prove this, and has already been
accepted by the Chapter 7 Trustee after a thorough investigation.



                                                         15
19-13895-jlg     Doc 454     Filed 06/08/21 Entered 06/08/21 13:29:38             Main Document
                                         Pg 16 of 19



the District Court and at the Second Circuit. Between January 2017 and the date she filed for

bankruptcy, Orly incurred about $1.5 million in fees which she was unable to pay, which

comprise KBT’s claim against the bankruptcy estate in this proceeding.

       Now Sagi claims that both Herschmann and KBT have violated various ethical rules in

light of the $2 million loan that Herschmann made to Orly and her father. His arguments are so

inherently inconsistent and self-contradictory that it is hard to comprehend them. When

convenient for him, he argues that Herschmann’s loan is “simply … an example of a wealthy

spouse paying his less-wealthy spouse’s bills.” ECF No. 239 (Sagi MTD) at p. 14 n.4. But now

he argues that it is “unethical” for Herschmann to have loaned money to his wife at all, because

Herschmann is an attorney. That different argument is as absurd as it sounds.

       As an initial matter, Herschmann did not lend the money as a lawyer to his client. He

lent the money to his spouse, because she was desperate, needed to borrow it, and there was no

one else who would lend her money. There is not, nor could there be, any ethical issue under

these circumstances. To be perfectly clear, as Herschmann has explained all along – indeed as

Sagi’s own motion argues – the loan to Orly and her father was made by Herschmann as Orly’s

husband (which is why Sagi thinks it should be subject to their premarital agreement in the first

place), and not in his capacity as her attorney or as a member of KBT. Just as Rule 1.8(j)

understands the difference between a lawyer having sexual relations with a client as a condition

of entering or continuing legal representation (forbidden) and a lawyer having sexual relations

with a client who is their spouse (obviously permitted because they are having relations not in

the capacity of their attorney-client relationship but as spouses), the clear meaning of Rule 1.8(e)

is that while a lawyer usually may not advance financial assistance to a client unrelated to the

legal representation, a spouse that is also a lawyer may obviously loan money as a spouse and




                                                 16
19-13895-jlg        Doc 454       Filed 06/08/21 Entered 06/08/21 13:29:38                      Main Document
                                              Pg 17 of 19



not as an attorney. Under Sagi’s absurd theory, even though Orly is penniless, Herschmann

could not give her any financial assistance to live because it would be “unethical” since he is a

lawyer. This may be what Sagi had hoped for, but did not occur, which could explain his open

animosity to Herschmann.7 And, according to Sagi’s theory, any lawyer/client couple could not

share a bank account, because the client would be prohibited from even using their own funds.

Notably, the case Sagi cites, Wohlner & Assocs. v. Wesley Medical Ctr. (In re Wallace), 102

B.R. 174, 176 (W.D. Mo. 1989) involved a lawyer advancing money to a client to pay bills

unrelated to the expenses of litigation, and acquiring an interest in the subject matter of the

client’s litigation; it had nothing to do with a spouse lending money to the other spouse so she

could pay her legal fees.

         Further, even if Rule 1.8(e) could somehow apply to the current circumstances, that rule

explicitly permits an attorney “to advance court costs and expenses of litigation” to a

client. Here the $2 million loaned was used exclusively for litigation expenses which had

already been incurred by Orly, but which had not been paid by her.

         Also, Rule 1.7, cited by Sagi, does not apply either. The KBT attorney who represented

Herschmann in connection with the loan, Michael Rosenbloom, has never represented Orly and

Arie. They were represented by a different attorney, Lance Harris, in connection with the loan,

as documented in the promissory note and as clearly evidenced by the months of

communications between the parties’ legal representatives in connection with the loan, which

Sagi obtained in discovery during this proceeding. This was always clearly understood, as is

obvious from the written record. And as the comment to this very rule makes clear, a lawyer




7
 For example, Michael Oldner, the purported trustee for the Orly Genger Trust, testified at his deposition that Sagi
called him the morning of his deposition to tell him that Herschmann is an “asshole.”



                                                         17
19-13895-jlg     Doc 454      Filed 06/08/21 Entered 06/08/21 13:29:38              Main Document
                                          Pg 18 of 19



may act in reliance on that consent so long as it is confirmed in writing with a reasonable time

thereafter, which it was. Under all circumstances, Sagi again has no basis to make his claims

regarding purported violations of ethical rules in a motion in limine. Even if there could

conceivably be an ethical issue, which there is not, Orly is the only one who could have objected,

and she most definitely has not.

        It therefore is no surprise that all of the cases Sagi cites have fact patterns nowhere close

to the instant situation, where a husband extended a loan to his spouse so that she could satisfy

her obligations. Neither he nor KBT violated any ethical rules.



                                          CONCLUSION

        Notice of this opposition to Sagi’s motion in limine has been provided by electronic

means through the Court’s ECF system to: (i) Sagi Genger; (ii) Orly Genger; (iii) the Chapter 7

Trustee; (iv) any such other party entitled to notice pursuant to Local Bankruptcy Rule for the

United States Bankruptcy Court for the Southern District of New York 9013-1(b). In light of the

relief requested, KBT and Herschmann respectfully submit that no further notice is necessary.

Additionally, no prior request for the relief sought herein has been made by KBT or Herschmann

to this or any other court.

        For the foregoing reasons, Sagi’s motion should be denied in its entirety, and we

respectfully ask this Court to exercise its inherent authority to sanction Sagi and his counsel for

wasting its time with this frivolous motion, and award KBT and Herschmann the attorneys’ fees

and costs they have been forced to incur in having to oppose it.




                                                  18
19-13895-jlg   Doc 454      Filed 06/08/21 Entered 06/08/21 13:29:38     Main Document
                                        Pg 19 of 19




Dated: June 7, 2021

 KASOWITZ BENSON TORRES LLP                     ERIC HERSCHMANN, individually
 By:/s/ Andrew R. Kurland
                                                By: /s/ Eric D. Herschmann
 Andrew R. Kurland
                                                Eric D. Herschmann
 1633 Broadway
                                                210 Lavaca Street, #1903
 New York, NY 10019
                                                Austin TX 78701
 (212) 506-1700
 AKurland@kasowitz.com




                                           19
